DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/20, 06/13/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 07/02/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 25 and 26, wherein the senor system includes at least two signal generating wheels having different , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 and 21 are objected to because of the following informalities:  
Re claim 18, in line 3, replace “at at least” with “at in at least”.
Re claim 21, in line 3-4, replace “produced by movement” with “produced by a movement”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16, 19, 20, 21, 24, 27, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jajtic et al., US 20080066548.
Regarding claim 15, Jajtic discloses a sensor system for determining at least one rotational characteristic of an element (Fig. 1; Fig. 5; speed measurement device 1 is used to measure rotation speed of rotary machine 7; See para [0075]) rotating about at least one axis of rotation (Para [0075]; axis 21), the sensor system comprising: 
at least one signal-generating wheel connectable to the rotating element (Para [0075]; secondary part 17 is considered a wheel; secondary part 17 is a rotor of a permanent magnet synchronous machine, i.e. a motor and therefore inherently comprises a rotating element/ shaft to transfer the rotational energy produced), the signal-generating wheel having a signal-generating wheel profile (Fig. 5; the wheel profile is the outer shape of the magnet/ secondary part 17 combination; the movement of the secondary part 17/ magnet outer edge is considered signal generating as it influences the magnetic field/flux in sensing elements 31, 29);  

at least one phase detector, the phase detector including at least one magnetic field generator and at least one magnetic sensor element (Fig. 5; magnet 19 is a magnetic field generator and hall element 31 is a magnetic sensor element which is used for the purpose of determining angular position of a rotating element, [as defined by applicant’s definition of the term “phase detector”]). 
 	Regarding claim 16, Jajtic discloses wherein the magnetic sensor element includes at least one element selected from the group made up of a Hall-effect element and a magnetoresistive element (Fig. 5; hall element 31). 
 Regarding claim 19, Jajtic discloses wherein the sensor system is configured to measure an inductive coupling and/or a change in an inductive coupling between the operating coil and the receiving coil, and the sensor system is further configured to acquire an electrical measuring signal of the phase detector (Para [0042]; magnetic fields detected by the first and second sensors [29, 31] is determined by known currents flowing through windings 51. Therefore, there is a inductive coupling measurement as the sensor output is based on the windings 51.  Sensor signals are acquired by evaluation device 37). 
Regarding claim 20, Jajtic discloses wherein the sensor system is configured to measure the inductive coupling and/or change in an inductive coupling between the operating coil and the receiving coil produced by a movement and/or a position of the signal-generating wheel (Fig. 5; Para [0053]; “a position-dependent first signal value for a magnetic field is measured by means of a first sensor”), and wherein the sensor system is further configured to acquire an electrical measuring signal of the phase detector produced by the position of the signal-generating wheel (Para [0053] “position-dependent and speed-dependent second signal value for a magnetic field is measured by means of a second sensor”). 
 	Regarding claim 21, Jajtic discloses wherein the sensor system is configured to determine an angular position of the rotating element from the inductive coupling and/or a change in an inductive coupling between the operating coil and the receiving coil produced by movement of the signal-generating wheel and/or by a position of the signal-generating wheel (Fig. 5; Para [0053]; “a position-dependent first signal value for a magnetic field is measured by means of a first sensor”; position signal is based on the magnetic field exerted by the moving magnets 19), and wherein the sensor system is further configured to determine the angular position and/or a rotational speed of the rotating element with the aid of at least one electrical measuring signal of the phase detector produced by the position of the signal-generating wheel (Para [0053] “position-dependent and speed-dependent second signal value for a magnetic field is measured by means of a second sensor”.  Second sensor is the hall element 31 which measures position of the rotor/ secondary part 17.  Both sensor outputs are combined to determine speed). 
 	Regarding claim 24, Jajtic teaches wherein the signal-generating wheel includes at least one profile element (any of the magnets of secondary part 17 may be a profile element). 
Regarding claim 27, Jajtic discloses a method for determining at least one rotational characteristic of an element rotating about at least one axis of rotation(Fig. 1; Fig. 5; speed measurement device 1 is used to measure rotation speed of rotary machine 7 having axis 21; See para [0075]), the method comprising: 
using at least one signal-generating wheel connectable to the rotating element (Para [0075]; secondary part 17 is considered a wheel; secondary part 17 is a rotor of a permanent magnet synchronous machine, i.e. motor and therefore inherently comprises a rotating element/ shaft to transfer the rotational energy produced), the signal-generating wheel having a signal-generating wheel profile(Fig. 5; secondary part 17 of rotor is considered a wheel; the movement of the outer edge of secondary part 17 in combination with the outer edge of the magnets is considered signal generating as it influences the magnetic field/flux in sensing elements 31, 29);  
picking up at least one inductive signal with the aid of at least one inductive position sensor (Para [0005], [0008], first sensor operates on induction principle; See Fig. 1; coil 29), the inductive position sensor having at least one coil set-up that includes at least one operating coil and at least one receiving coil (Fig. 5; winding 51 being an operating coil and sensor coil 29 being the receiving coil);   and 
picking up at least one phase detector signal with the aid of at least one phase detector, the phase detector including at least one magnetic field generator and at least one magnetic sensor element (Fig. 5; magnet 19 is a magnetic field generator and hall element 31 is a magnetic sensor element which is used for the purpose of determining angular position of a rotating element, [as defined by applicant’s definition of the term “phase detector”]). 
 	Regarding claim 28, Jajtic discloses further comprising: determining an angular position of the rotating element with the aid of the measured inductive coupling and/or a change in an inductive coupling in the coil set-up dependent on a position of the signal-generating wheel and/or a movement of the signal-generating wheel;  and determining the angular position and/or a rotational speed of the rotating element with the aid of at least one phase detector signal produced by the position of the signal-generating wheel (Para [0042]; magnetic fields detected by the first and second sensors [29, 31] is determined by known currents flowing through windings 51. Therefore, there is a inductive coupling measurement as the sensor output is based on the windings 51).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jajtic in view of Manabe et al., US 2012/0176123
Regarding claim 17, Jajtic is silent wherein the coil set-up is situated on at least one circuit substrate, the circuit substrate is positioned substantially coaxially to the axis of rotation, and the circuit substrate surrounds the signal-generating wheel or a circular segment of the signal-generating wheel in a substantially circular manner. However, Manabe teaches a position detector used in a stator of a rotary machine wherein a coil set-up is situated on at least one circuit substrate (Fig. 4; pcb 23 of stator 9), the circuit substrate is positioned substantially coaxially to the axis of rotation (Fig. 3; stator 9 is positioned in coordination with the rotor 10 axis of rotation), and the circuit substrate surrounds a signal-generating wheel or a circular segment of the signal-generating wheel in a substantially circular manner (as shown in fig. 3; stator 9 surrounds rotor 10 in a circular manner). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Manabe into Jajtic for the benefit of forming a sensor device integrally molded with resin on the front face of the stator body thus providing a compact position sensor (Para [0081], Manabe). 
 	Regarding claim 18, Jajtic discloses wherein the coil set-up covers at least one profile element and at least one space between two profile elements of the signal-generating wheel (Fig. 1, 5; coil setup space covers about 3 magnets). Jajtic is silent wherein the circuit substrate surrounds the signal-generating wheel or a circular segment of the signal-generating wheel in a substantially circular manner, and at least one angular position. Manabe teaches wherein the circuit substrate surrounds the signal-generating wheel or a circular segment of the signal-generating wheel in a substantially circular manner, and at least one angular position (as shown in fig. 3; stator 9 [and PCB 23 of stator 9] surrounds rotor 10 in a circular manner). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Manabe into Jajtic for the benefit of forming a sensor device integrally molded with resin on the front face of the stator body thus providing a compact position sensor (Para [0081], Manabe).
 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jajtic in view of Mehnert et al., US 20170089725
Regarding claim 22, Jajtic does not explicitly disclose wherein the sensor system is configured to allow an angular position of the rotating element to be available upon a switching-on of a voltage supply. However, Mehnert teaches a magnetic position detector system configured to allow an angular position of the rotating element to be available upon a switching-on of a voltage supply (See Fig. 6; Energy Supply (ES) 3300 provides a voltage to a hall sensor in an autonomous mode determined by MC 3100 to determine position).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Mehnert into Jajtic for the purpose of providing a supply of energy to the active hall sensor so that the speed can be determined in conjunction with the passive coil sensor. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jajtic in view of Lee, US 20070001666
Regarding claim 23, Jajtic is silent wherein the at least one receiving coil is made up of at least two consecutive partial windings, and the consecutive partial windings are oriented counter currently. However, Lee teaches wherein the at least one receiving coil is made up of at least two consecutive partial windings, and the consecutive partial windings are oriented counter currently (Fig. 8a-8c; section 84 comprising multiple sections 84a, 84b having opposite winding directions, See para [0008], [0074]). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Lee into Jajtic for the purpose of proving a coil having windings in opposite directions so that signals having varied phases are produced in order to achieve greater measurement resolution (Lee, Para [0056], [0040]).  
Claim 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jajtic in view of Knecht et al., US 7,589,522
Regarding claim 25, Jajtic is silent wherein the sensor system includes at least two signal-generating wheels. However, Knecht teaches a system including at least two signal generating wheels (See Fig. 3; gear 38 pinions 40, 42 connected to motor 26). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the multiple wheels as taught by Knecht into the motor of Jajtic for the purpose of providing rotation of a gear system so that a speed of the motor is reduced and a desired speed is achieved.  
 	Regarding claim 26, Jajtic in view of Knecht discloses all the limitations of claim 25. Knecht teaches wherein two signal-generating wheels have different signal-generating wheel profiles (Fig. 3; gear ratio of gear 38. Pinions 40 and 42 do not have the same number of teeth, and are therefore different). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate Knecht into the motor of Jajtic for the purpose of providing a desired gear ratio in order to reduce the speed of the motor.   
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868